Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
DETAILED ACTION
Claims 1-20 were previously examined.
Claims 1, 6, 11, 14 and 17 have been amended on October 31, 2022.
Claims 1-20 are pending in this action.

Response to Arguments

Applicant's arguments, see under “Rejection of claims under 102/103” filed October 31, 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kerr et al. (US 2020/0,042,471) and in view of Lee et al (US 2021/0,089,390)

Applicant’s arguments:

Applicant argued that the prior arts of Kerr does not disclose:

“A memory module comprising: a memory array; and memory module processing logic configured to: receive instructions to perform error detection and correction on data stored in the memory array, and cause the instructions to be processed to perform error detection and correction on the data stored in the memory array in response to one or more Processor- In-Memory (PIM) commands from a host processing element.”

In responses:

Upon further consideration, Lee et al. (US 2021/0,089,390) in figures 1 and 4 discloses a PIM system 1 with   “A memory module (fig. 1, 10, 20) comprising: a memory array; (fig. 1, data storage region 11) and memory module processing logic configured to: receive instructions : (fig. 1, PIM CMD Queue 21 for receiving instruction, I/F 1301for receiving PIM CMD) to perform error detection and correction (fig. 4, ECC Logic Circuit 300) on data stored in the memory array, (fig. 4, first storage region 200, parity storage region, ECC logic circuit)  and cause the instructions to be processed to perform error detection and correction on the data stored in the memory array (fig. 4, first storage region 200, parity storage region, ECC logic circuit)   in response to one or more Processor- In-Memory (PIM) commands from a host processing element.” (fig. 1, PIM CMD Queue 21 for receiving instruction, I/F 1301for receiving PIM CMD)

Therefore, see updated rejection below.

In responses:

Upon further review, Examiner found other prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Howe et al. (US 2020/0,364,138) in [0020] discloses that the memory device 101 can processing in memory (PIM) commands by thru controller 140 via bus 154.

Kim et al. (US 2020/0,356,305) in [0033] discloses that the host 10 provides a PIM Instruction directly to the memory controller 100…, the memory system receives the PIM instruction and internally decodes the PIM instruction into one or ,more PIM requests...[0081] The memory device 200 receiving the encoded command signal can decode the encoded command signal and generate a memory command or a PIM command, and then decode each command and control internal elements accordingly.

Kasibhatla et al. (US 2020/0,035,291)  in figure 1 discloses Processor in Memory 124 within a memory device 120 for receiving PIM commands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-3, 5-6, 8, 11, 14, 17 is/are rejected under 35 U.S.C. 103 as unpatentable over Kerr et al. (US 2020/0,042,471), in view of Lee et al (US 2021/0,089,390)
As per claim 1: (Currently Amended)
Kerr discloses:

A memory module comprising: 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

a memory array; and 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)
(Kerr, [0049] The IC package 106 may be a memory device, such as a NAND flash memory device… the die 136 may include one or more die.  The die 136 may include, or may define, a memory cell array. The controller 134 may include logic and circuits for accessing the memory cell array and for implementing commands received from the bridge device 104 (e.g. read or write commands))

memory module processing logic configured to: 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

receive instructions to perform error detection and correction on data stored in the memory array, and cause the instructions to be processed to perform 
(Kerr, [0049] The IC package 106 may be a memory device, such as a NAND flash memory device… the die 136 may include one or more die.  The die 136 may include, or may define, a memory cell array. The controller 134 may include logic and circuits for accessing the memory cell array and for implementing commands received from the bridge device 104 (e.g. read or write commands))

error detection and correction on the data stored in the memory array.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

in response to one or more 
(Kerr, [0049] The IC package 106 may be a memory device, such as a NAND flash memory device… the die 136 may include one or more die.  The die 136 may include, or may define, a memory cell array. The controller 134 may include logic and circuits for accessing the memory cell array and for implementing commands received from the bridge device 104 (e.g. read or write commands))

Kerr does not disclose”
 “Processor In-Memory (PIM) commands”

Lee discloses:
“Processor In-Memory (PIM) commands”
(Lee, [0063], FIG. 4, the PIM device 100 may be configured to include a first storage region 200, an error correction code (ECC) logic circuit 300, a multiplication/accumulation (MAC) operator 400, and a second storage region 500)
(Lee, [0064] The ECC logic circuit 300 may perform an ECC operation for error correction during access to the first storage region 200. In an embodiment the ECC operation may include an ECC encoding operation and an ECC decoding operation. The ECC encoding operation may be performed while write data W_DA are written into the first storage region 200. In an embodiment, the ECC encoding operation may include an operation generating a parity PA1 for the write data W_DA. The write data W_DA may be stored into the data storage region 210 of the first storage region 200. The parity PA1 generated by the ECC encoding operation may be stored into the parity storage region 220 of the first storage region 200. The ECC decoding operation may be performed while read data R_DA are outputted from the first storage region 200. In an embodiment, the ECC decoding operation may include an operation for generating a syndrome using a parity PA2 of the read data R_DA, an operation for finding out an error location of the read data R_DA using the syndrome, and an operation for correcting an error located at the error location)
 (Lee [0044] …interface 13-1 of the PIM device 10 may receive a command CMD and address ADDR from the PIM controller 20…. interface 13-1 may output the command CMD to the data storage region 11 or the arithmetic circuit 12 in the PIM device 10. The interface 13-1 may output the address ADDR to the data storage region 11 in the PIM device 10. The data I/O pad 13-2 of the PIM device 10 may function as a data communication terminal between an external device of the PIM device 10, for example the PIM controller 20 and the data storage region 11 included in the PIM device 10. The external device of the PIM device 10 may correspond to the PIM controller 20 of the PIM system 1 or a host located outside the PIM system 1. … data outputted from the host or the PIM controller 20 may be inputted into the PIM device 10 through the data I/O pad 13-2)
(Lee, [0046] …PIM controller 20 may be configured to include a command queue logic 21, a scheduler 22, a command generator 23, and an address generator 25. The command queue logic 21 may receive a request REQ from an external device (e.g., a host of the PIM system 1) and store the command queue corresponding to the request REQ in the command queue logic 21…)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate processor within the memory (PIM) into the system of Kerr in order to improve the data processing speed.
(Lee [0004], PIM device in which a processor and a memory are integrated in one semiconductor chip …PIM device directly performs arithmetic operations in the PIM device, a data processing speed … may be improved)


As per claim 2: (Original)
Kerr-Lee further discloses:
wherein a host processing element uses an ECC implementation defined by the instructions to perform error detection and correction on the data at the host processing element.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

As per claim 3: (Original)
Kerr-Lee further discloses:
the instructions are in a source code form, and the memory module processing logic is further configured to: cause the instructions in the source code form to be processed to generate instructions in an executable form, and cause the instructions in the executable form to be executed.  
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

As per claim 5: (Original)

Kerr-Lee further discloses:

wherein the memory module processing logic is further configured to cause the instructions to be processed to invoke an ECC implementation defined by the instructions when one or more of: data is stored to or read from the memory array, or 200368-US-NP (60540-0065) -13-data is stored to or read from one or more storage locations that are local to the memory module processing logic.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

As per claim 6: (Currently Amended)
Kerr-Lee further discloses:
wherein the memory module processing logic is configured to: 
process the one or more 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

Lee discloses:
“Processor In-Memory (PIM) commands”
(Lee, [0063], FIG. 4, the PIM device 100 may be configured to include a first storage region 200, an error correction code (ECC) logic circuit 300, a multiplication/accumulation (MAC) operator 400, and a second storage region 500)
(Lee, [0064] The ECC logic circuit 300 may perform an ECC operation for error correction during access to the first storage region 200. In an embodiment the ECC operation may include an ECC encoding operation and an ECC decoding operation. The ECC encoding operation may be performed while write data W_DA are written into the first storage region 200. In an embodiment, the ECC encoding operation may include an operation generating a parity PA1 for the write data W_DA. The write data W_DA may be stored into the data storage region 210 of the first storage region 200. The parity PA1 generated by the ECC encoding operation may be stored into the parity storage region 220 of the first storage region 200. The ECC decoding operation may be performed while read data R_DA are outputted from the first storage region 200. In an embodiment, the ECC decoding operation may include an operation for generating a syndrome using a parity PA2 of the read data R_DA, an operation for finding out an error location of the read data R_DA using the syndrome, and an operation for correcting an error located at the error location)
 (Lee [0044] …interface 13-1 of the PIM device 10 may receive a command CMD and address ADDR from the PIM controller 20…. interface 13-1 may output the command CMD to the data storage region 11 or the arithmetic circuit 12 in the PIM device 10. The interface 13-1 may output the address ADDR to the data storage region 11 in the PIM device 10. The data I/O pad 13-2 of the PIM device 10 may function as a data communication terminal between an external device of the PIM device 10, for example the PIM controller 20 and the data storage region 11 included in the PIM device 10. The external device of the PIM device 10 may correspond to the PIM controller 20 of the PIM system 1 or a host located outside the PIM system 1. … data outputted from the host or the PIM controller 20 may be inputted into the PIM device 10 through the data I/O pad 13-2)
(Lee, [0046] …PIM controller 20 may be configured to include a command queue logic 21, a scheduler 22, a command generator 23, and an address generator 25. The command queue logic 21 may receive a request REQ from an external device (e.g., a host of the PIM system 1) and store the command queue corresponding to the request REQ in the command queue logic 21…)

In view of motivation previously stated, the claim is rejected.
As per claim 8: (Original)
Kerr-Lee further discloses:

wherein the memory module processing logic is further configured to store the instructions in a Field Programmable Gate Array (FPGA).  
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)


As per claim 11: (Currently Amended)

Kerr discloses:

A method comprising: 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

receiving, by memory module processing logic via a connection with a host processing element, 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

instructions for performing error detection and correction on data stored in a memory array, and causing, by the memory module processing logic, the error correction code instructions to be processed to perform error detection and correction on the data stored in the memory array.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

in response to one or more 
(Kerr, [0049] The IC package 106 may be a memory device, such as a NAND flash memory device… the die 136 may include one or more die.  The die 136 may include, or may define, a memory cell array. The controller 134 may include logic and circuits for accessing the memory cell array and for implementing commands received from the bridge device 104 (e.g. read or write commands))

Kerr does not disclose”
 “Processor In-Memory (PIM) commands”

Lee discloses:
“Processor In-Memory (PIM) commands”
(Lee, [0063], FIG. 4, the PIM device 100 may be configured to include a first storage region 200, an error correction code (ECC) logic circuit 300, a multiplication/accumulation (MAC) operator 400, and a second storage region 500)
(Lee, [0064] The ECC logic circuit 300 may perform an ECC operation for error correction during access to the first storage region 200. In an embodiment the ECC operation may include an ECC encoding operation and an ECC decoding operation. The ECC encoding operation may be performed while write data W_DA are written into the first storage region 200. In an embodiment, the ECC encoding operation may include an operation generating a parity PA1 for the write data W_DA. The write data W_DA may be stored into the data storage region 210 of the first storage region 200. The parity PA1 generated by the ECC encoding operation may be stored into the parity storage region 220 of the first storage region 200. The ECC decoding operation may be performed while read data R_DA are outputted from the first storage region 200. In an embodiment, the ECC decoding operation may include an operation for generating a syndrome using a parity PA2 of the read data R_DA, an operation for finding out an error location of the read data R_DA using the syndrome, and an operation for correcting an error located at the error location)
 (Lee [0044] …interface 13-1 of the PIM device 10 may receive a command CMD and address ADDR from the PIM controller 20…. interface 13-1 may output the command CMD to the data storage region 11 or the arithmetic circuit 12 in the PIM device 10. The interface 13-1 may output the address ADDR to the data storage region 11 in the PIM device 10. The data I/O pad 13-2 of the PIM device 10 may function as a data communication terminal between an external device of the PIM device 10, for example the PIM controller 20 and the data storage region 11 included in the PIM device 10. The external device of the PIM device 10 may correspond to the PIM controller 20 of the PIM system 1 or a host located outside the PIM system 1. … data outputted from the host or the PIM controller 20 may be inputted into the PIM device 10 through the data I/O pad 13-2)
(Lee, [0046] …PIM controller 20 may be configured to include a command queue logic 21, a scheduler 22, a command generator 23, and an address generator 25. The command queue logic 21 may receive a request REQ from an external device (e.g., a host of the PIM system 1) and store the command queue corresponding to the request REQ in the command queue logic 21…)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate processor within the memory (PIM) into the system of Kerr in order to improve the data processing speed.
(Lee [0004], PIM device in which a processor and a memory are integrated in one semiconductor chip …PIM device directly performs arithmetic operations in the PIM device, a data processing speed … may be improved)

As per claim 12: (Original)
Kerr-Lee further discloses:
the instructions are in a source code form, and the method further comprises the memory module processing logic: causing the instructions in the source code form to be processed to generate instructions in an executable form, and causing the instructions in the executable form to be executed.  
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

As per claim 14: (Currently Amended)
Kerr further discloses:
processing, by the memory module processing logic, the one or more PIM commands received from the host processing element, and causing, by the memory module processing logic, the instructions to be processed to invoke an ECC implementation defined by the instructions when processing the PIM commands causes one or more of: 
storing data to or reading data from the memory array, or storing data to or reading data from one or more storage locations that are local to the memory module processing logic.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)

As per claim 17: (Currently Amended)
Kerr discloses:

A host processing element comprising: 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

processing logic configured to: processing logic configured to: establish a connection with memory module processing logic of a memory module, and 
(Kerr, Figs 1-4, Communication System 100, Controller Device, Bridge Device 104, Error Correction Engine  126, Error Correction Firmware 130, IC Package)

cause instructions to be transmitted to the memory module processing logic via the connection to enable the memory module processing logic to perform error detection and correction on data stored in a memory array of the memory module.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  The error correction engine 118 is optional, and in some implementations, at least a portion of the error correction protocol is performed by the bridge device 104, thus offloading at least some error correction functionality to the bridge device 104.  Thus, the bridge device 104 may be swapped with a new bridge device to upgrade or change the error correction protocol without needing to swap or modify the control device 102.  This also provides for a smaller controller device 102.  In some embodiments, the bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104.  In some embodiments, the error correction protocol … to ensure that packets of data are valid.  The error correction protocol might also utilize … functions to randomize the data stored/reduce data read errors in NAND flash memory, thereby improving data reliability.  When the control device 102 exchanges data with the IC packages or die via the package interface 116, status bits can be used to indicate if read data returned by the NAND device has been error-corrected, or if the data requires data correction, to 
facilitate the error correction protocol)


in response to one or more 
(Kerr, [0049] The IC package 106 may be a memory device, such as a NAND flash memory device… the die 136 may include one or more die.  The die 136 may include, or may define, a memory cell array. The controller 134 may include logic and circuits for accessing the memory cell array and for implementing commands received from the bridge device 104 (e.g. read or write commands))

Kerr does not disclose”
 “Processor In-Memory (PIM) commands”

Lee discloses:
“Processor In-Memory (PIM) commands”
(Lee, [0063], FIG. 4, the PIM device 100 may be configured to include a first storage region 200, an error correction code (ECC) logic circuit 300, a multiplication/accumulation (MAC) operator 400, and a second storage region 500)
(Lee, [0064] The ECC logic circuit 300 may perform an ECC operation for error correction during access to the first storage region 200. In an embodiment the ECC operation may include an ECC encoding operation and an ECC decoding operation. The ECC encoding operation may be performed while write data W_DA are written into the first storage region 200. In an embodiment, the ECC encoding operation may include an operation generating a parity PA1 for the write data W_DA. The write data W_DA may be stored into the data storage region 210 of the first storage region 200. The parity PA1 generated by the ECC encoding operation may be stored into the parity storage region 220 of the first storage region 200. The ECC decoding operation may be performed while read data R_DA are outputted from the first storage region 200. In an embodiment, the ECC decoding operation may include an operation for generating a syndrome using a parity PA2 of the read data R_DA, an operation for finding out an error location of the read data R_DA using the syndrome, and an operation for correcting an error located at the error location)
 (Lee [0044] …interface 13-1 of the PIM device 10 may receive a command CMD and address ADDR from the PIM controller 20…. interface 13-1 may output the command CMD to the data storage region 11 or the arithmetic circuit 12 in the PIM device 10. The interface 13-1 may output the address ADDR to the data storage region 11 in the PIM device 10. The data I/O pad 13-2 of the PIM device 10 may function as a data communication terminal between an external device of the PIM device 10, for example the PIM controller 20 and the data storage region 11 included in the PIM device 10. The external device of the PIM device 10 may correspond to the PIM controller 20 of the PIM system 1 or a host located outside the PIM system 1. … data outputted from the host or the PIM controller 20 may be inputted into the PIM device 10 through the data I/O pad 13-2)
(Lee, [0046] …PIM controller 20 may be configured to include a command queue logic 21, a scheduler 22, a command generator 23, and an address generator 25. The command queue logic 21 may receive a request REQ from an external device (e.g., a host of the PIM system 1) and store the command queue corresponding to the request REQ in the command queue logic 21…)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate processor within the memory (PIM) into the system of Kerr in order to improve the data processing speed.
(Lee [0004], PIM device in which a processor and a memory are integrated in one semiconductor chip …PIM device directly performs arithmetic operations in the PIM device, a data processing speed … may be improved)



Claim(s) 7, 10, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kerr et al. (US 2020/0,042,471), in view of Lee et al (US 2021/0,089,390), in view of Fillingim (US 2011/0,314,354)

As per claim 7: (Original)

Kerr-Lee further discloses:

the ECC implementation is a first ECC implementation, the instructions further define 

a second ECC implementation that is 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

when storing data to or reading data from the memory array and invoke the second ECC implementation when storing data to or reading data from the one or more storage locations that are local to the memory module processing logic.  
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

As per claim 10: (Original)
Kerr-Lee further discloses:
wherein the memory module processing logic is further configured to: 
receive, via a connection with a host processing element, second instructions that define a 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr-Lee in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

As per claim 15: (Original)
Kerr-Lee further discloses:
 wherein: the ECC implementation is a first ECC implementation, the instructions further define 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr-Lee in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

As per claim 19: (Original)
Kerr-Lee further discloses:

wherein: the instructions define a first ECC implementation and 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr-Lee in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)


As per claim 20: (Original)

Kerr-Lee further discloses:

wherein the processing logic is further configured to cause to be transmitted to the memory module processing logic via the secure connection, second instructions to replace the instructions, wherein the second instructions define 
(Kerr, [0037] The error correction engine 118 can implement an error correction protocol, such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected by the control device 102 (e.g. data errors from the IC package 106, such as read errors from a NAND flash device).  … bridge device 104 is configured to implement a re-programmable error correction method and the error correction engine 118 is configured to transmit error correction firmware or software to the bridge device 104.  Thus, the error correction protocol of the bridge device 104 may be upgraded or changed without swapping the bridge device 104)

Kerr discloses that the error correction firmware or software can be re-programmed with such as a Bose Chaudhuri Hocquengheim (BCH), Quadruple Swing-By Code (QSBC) or Low Density Parity Check (LDPC) coding scheme to allow for data errors to be detected and corrected.

However, Kerr-Lee does not clearly disclose to load a second ECC that is different from the first ECC.

Fillingim discloses:
disclose to load a second ECC that is different from the first ECC according to the ECC characteristic of the storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Fillingim’s method of using different encoding/decoding scheme into the system of Kerr-Lee in order to meet the characteristic of storage device.
(Fillingim, [0253] FIG. 11 depicts one embodiment of a method 1100 for providing error correction.  In the depicted embodiment, the method 1100 begins, and the determination module 602 determines 1102 a set of one or more ECC characteristics for one or more data storage devices 102, 112.  The encoder configuration module 610, in the depicted embodiment, configures 1104 the software ECC encoder module 608 and/or the hardware ECC encoder 304 according to the set of ECC characteristics.  The decoder configuration module 606, in the depicted embodiment, configures 1106 the software ECC decoder module 604 and/or the hardware ECC decoder 322 according to the set of ECC characteristics)

Claim(s) 4, 9, 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kerr et al. (US 2020/0,042,471), in view of Lee et al (US 2021/0,089,390), in view of Pei et al. (US 2011/0,162, 053)

As per claim 4: (Original)

Kerr-Lee further discloses:
wherein the memory module processing logic is further configured to protect the instructions by storing the instructions in one or more of: 
a protected portion of the memory array, a storage location that is accessible only by the memory module processing logic, or 
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

Kerr-Lee does not disclose:
in an encrypted form.  

Pei discloses:
in an encrypted form.  
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr-Lee in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)


As per claim 9: (Original)


Kerr-Lee further discloses:


 wherein the memory module processing logic is further configured to perform one or more of: authenticate a host processing element from which the instructions were received and authenticate itself to the host processing element, or 200368-US-NP (60540-0065) 
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

Kerr-Lee does not disclose:
-14-receive the instructions in encrypted form and decrypt the encrypted instructions to recover the error code instructions.  

Pei discloses:
-14-receive the instructions in encrypted form and decrypt the encrypted instructions to recover the error code instructions.  
 (Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr-Lee in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

As per claim 13: (Original)
Kerr-Lee further discloses:

comprising protecting, by the memory module processing logic, the instructions by storing the instructions in one or more of: a protected portion of the memory array, a storage location that is accessible only by the memory module processing logic, or  in 
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)


Kerr-Lee does not disclose:
in an encrypted form.  

Pei discloses:
in an encrypted form.  
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr-Lee in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

As per claim 16: (Original)
Kerr-Lee further discloses:
further comprising one or more of: authenticating, by the memory module processing logic, a host processing element from which the instructions were received and itself to the host processing element, or 
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

Kerr-Lee does not disclose:
receiving, by the memory module processing logic, the instructions in encrypted form and decrypting the encrypted instructions to recover the error code instructions.  

Pei discloses:
receiving, by the memory module processing logic, the instructions in encrypted form and decrypting the encrypted instructions to recover the error code instructions.  
 (Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr-Lee in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

As per claim 18: (Original)
Kerr-Lee further discloses:
 the processing logic is further configured to perform one or more of authenticate the memory module or 
(Kerr, [0040], fpga)
(Kerr, [0046], error correction engine 118 of the control device 102 is configured to transmit updated or different error correction firmware to the bridge device 104, and the bridge device 104 may replace or update the error correction firmware 130 based on the transmitted error correction firmware)

Kerr-Lee does not disclose:
encrypt the instructions prior to being transmitted to the memory module.  

Pei discloses:
encrypt the instructions prior to being transmitted to the memory module.  
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Pei’s method of encrypting and decrypting into the system of Kerr-Lee in order to improve securing and hardware protection. 
(Pei, [0034], encrypted secret may be decrypted in accordance with known techniques.  The method also includes storing the secret at the second device (216).  The secret may be stored in a secure fashion using, for example, tamper-resistant software or hardware protection in accordance with known techniques.  In an embodiment, the provisioning application stored in memory of the second device 104 includes instructions for receiving the encrypted secret, instructions for decrypting the encrypted secret, and instructions for storing the secret at the second device 104)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111